Citation Nr: 1208250	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-03 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of malaria.

2.  Entitlement to service connection for a right hand disability.

3.  Entitlement to service connection for a skin disorder (claimed as skin cancer).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran initially requested a video conference hearing in connection with the claims on appeal.  However, he withdrew his hearing request in writing via an October 2010 statement to VA.  Accordingly, the Board finds that the Veteran's request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2011).

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The most persuasive evidence does not show that the Veteran has malaria or any residuals from malaria.

3.  The most persuasive evidence of record shows that the Veteran does not have a current disability of the right hand.






CONCLUSIONS OF LAW

1.  Residuals of malaria were not incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  A right hand disability was not incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in August 2007 with regard to the claims for service connection for residuals of malaria and service connection for a right hand disability.  The letter addressed all of the notice requirements and was sent prior to the initial unfavorable decision by the AOJ in May 2008.    

The duty to assist the appellant also has been satisfied in this case.  Service treatment records, private treatment records, and VA treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Board acknowledges that the Veteran was not afforded VA examinations with respect to the service connection claims on appeal.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but as follows: (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease subject to a VA presumption manifesting during an applicable presumptive period, provided the claimant has qualifying service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board concludes that VA examinations are not warranted in this case.  As described in further detail below, the evidence does not reveal a current diagnosis of malaria or residuals of malaria.  The service treatment records are completely absent for any documentation or mention of malaria and the post-service treatment records do not reveal any documentation or complaint related to malaria.  In addition, although there is evidence of an injury to the right hand during active duty, there is no evidence of a current disability of the right hand.  The post-service treatment records are absent for any diagnosis related to the right hand.  The Board notes that the Veteran described pain in his right hand.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  While the Veteran is competent to attest to symptoms of pain, he is not competent to diagnose himself with a right hand disability.  Accordingly, the Veteran does not have a current disability of residuals of malaria and does not have a current right hand disability.  Therefore, it is not necessary to provide VA examinations to decide the claims.  38 C.F.R. § 3.159(c)(4)(i).

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").


Residuals of Malaria

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for residuals of malaria.

In reviewing the service treatment records, the Board observes that there is no documentation, notation, or complaint related to malaria.  In addition, the post-service treatment records are completely absent for any mention of malaria.  In fact, malaria is only mentioned by the Veteran in his claim for disability benefits but nowhere else in the claims file.  

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder.  Malaria and its residuals is not a condition generally capable of lay diagnosis nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In fact, the Veteran has not provided any statements related to any symptoms that he experienced as a result of malaria.  Thus, the Board concludes that, although the Veteran may potentially be able to report symptoms of malaria and/or its residuals, the statements as to a diagnosis of malaria do not constitute competent evidence.  Therefore, the Veteran's statements related to a diagnosis of malaria and its residuals do not constitute competent evidence.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  As such, without a disability, service connection cannot be granted.  See Degmetich, 104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without evidence of a current diagnosis of malaria or residuals of malaria, a preponderance of the evidence is against the Veteran's claim for service connection for residuals of malaria.  No further discussion of the remaining elements of a service connection claim is necessary.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit-of-the-doubt rule does not apply and the claim for service connection for residuals of malaria must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right hand disability

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a right hand disability.  

The service treatment records show that the Veteran injured his right hand during active duty.  The March 1963 radiologic report noted that the Veteran fell off of a vehicle, landing on his right hand and striking the end of his thumb.  He had pain in the 1st M-P joint.  However, the radiographic report showed that there were no significant abnormalities.  The February 1965 service treatment record noted that the Veteran reported trauma to his right hand 2 months ago.  On examination, there was pain and mild tenderness.  The impression was listed as sprain.  The October 1964 treatment record shows that the Veteran had a laceration of the index finger and received sutures.  A subsequent record shows that the laceration was healing.  The June 1966 separation examination report shows that the upper extremities were clinically evaluated as normal and there was no documentation or notation related to the right hand.  

Nevertheless, there is no evidence of a current right hand disability.  The post-service treatment records only contain one report from the Veteran regarding joint pain in the hands.  See 2007 VA treatment record.  There was no diagnosis provided.  In the VA treatment records dated from 2008 to 2010, there is no mention of any symptoms related to the right hand.  In fact, the right hand is not mentioned at all.    

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.            38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder.  A right hand disorder is not a condition generally capable of lay diagnosis, although its symptoms might be described by a lay person, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  The Board concludes that, although the Veteran may be able to report symptoms of a right hand disorder such as pain, the statements as to whether he has a current disability of the right hand do not constitute competent evidence. Therefore, the Veteran's statements related to a diagnosis of a right hand disability do not constitute competent evidence.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Board acknowledges the VA treatment record which noted a medical history of "pain in the joints of hands."  Although the Board has considered the Veteran's reports of pain, the Court has held that symptoms alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As such, without a disability, service connection cannot be granted.  See Degmetich, 104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without evidence of a current diagnosis of a right hand disability, a preponderance of the evidence is against the Veteran's claim for service connection for a right hand disability.  No further discussion of the remaining elements of a service connection claim is necessary.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit-of-the-doubt rule does not apply and the claim for service connection for a right hand disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of malaria is denied.  

Entitlement to service connection for a right hand disability is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In this case, the Veteran has not been afforded a VA examination in connection with his claim for service connection for a skin disorder.  VA is required to provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but as follows: (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease subject to a VA presumption manifesting during an applicable presumptive period, provided the claimant has qualifying service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  Id.

First, the service treatment records show that the Veteran described symptoms of a rash.  In May 1964, the Veteran reported a rash on his foot; noted as probable tinea pedis.  In another record, he was seen at the dermatology clinic in May 1964.  Following separation from service, the Veteran has complained of skin rashes.  During a May 2005 examination, he reported to the VA examiner that he saw a dermatologist 15 years ago for a rash of the legs.  The July 2007 VA treatment record also shows that the Veteran complained of itchy bumps on his legs and abdomen.  On examination, there were excoriated papules on legs and abdomen and post-inflammatory hyperpigmentation from healed excoriations.  The examiner noted an assessment of eczema versus prurigo versus papular urticaria.  A cream was ordered for the Veteran's symptoms.  Thus, the evidence indicates that the Veteran has a current skin disorder.  The Veteran is also competent to attest to experiencing a skin disorder.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Although there is no medical evidence relating any current skin disorder to active duty, given the evidence indicating a current disability, the Veteran's statements regarding the recurring symptoms of a skin disorder and the evidence of a rash during active duty, the Board concludes that a VA examination with opinion is needed regarding a connection, if any, between the Veteran's period of active duty and any current skin disorder.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 86.

Finally, the Board observes that the Veteran submitted a 21-4142 form, Authorization and Consent to Release Information to the Department of Veterans Affairs, identifying medical treatment from Dr. M.M. with respect to his skin disorder.  VA requested the records and received a negative response with respect to the records.  However, the Veteran was not notified of the negative response from Dr. M.M. and that he may submit the records himself.  Therefore, the Veteran should be notified of the negative response and that he may submit his own copies of the records, if they are in his possession.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be notified of the negative response from Dr. M.M and provided the opportunity for him to obtain and submit the records for VA review.  

2.  The Veteran should be scheduled for an examination to determine the nature and etiology of any current skin disorder present.  To the extent possible, VA should attempt to schedule the examination during an active stage of the Veteran's skin disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and the Veteran's statements.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any skin disorder had its onset during active service.   The examiner should also provide an opinion as to whether it is at least as likely as not that any skin disorder is the result of a disease, injury, or event incurred in active service including exposure to Agent Orange.  

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


